 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JOSEPH B. FRUEH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 E-mail:      joseph.frueh@usdoj.gov
   Telephone: (916) 554-2702
 5 Facsimile: (916) 554-2900

 6 Attorneys for Defendant
   DANIEL T. ZWICKY
 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   SONNY MARTINEZ, et al.,                    Case No. 2:16-CV-02566-TLN-EFB

12                       Plaintiffs,            STIPULATION AND ORDER RE:
                                                DEFENDANT DANIEL T. ZWICKY’S
13                v.                            RESPONSE TO PLAINTIFFS’ MOTION TO
                                                AMEND THE FIRST AMENDED
14   CITY OF WEST SACRAMENTO, et al.,           COMPLAINT

15                       Defendants.

16

17

18

19
20

21

22

23

24

25

26
27

28



30
 1                                        STIPULATION AND ORDER

 2         Pursuant the Court’s Orders dated February 26 and February 28, 2019 (ECF Nos. 82, 88), IT IS

 3 HEREBY STIPULATED, by and between Plaintiffs and Defendant Daniel T. Zwicky, that Plaintiffs

 4 shall file their Motion to Amend the First Amended Complaint on or before March 14, 2019, to be heard

 5 on May 16, 2019. Defendant Zwicky’s response to Plaintiffs’ Motion to Amend the First Amended

 6 Complaint shall be filed on or before May 2, 2019.

 7 Dated: March 6, 2019                                    MCGREGOR W. SCOTT
                                                           United States Attorney
 8

 9                                                   By:   /s/ Joseph B. Frueh
                                                           JOSEPH B. FRUEH
10                                                         Assistant United States Attorney
11                                                         Attorneys for Defendant
                                                           DANIEL T. ZWICKY
12

13 Dated: March 6, 2019                                    THORN LAW FIRM

14
                                                     By:   /s/ Douglas S. Thorn         (authorized 3/5/2019)
15                                                         DOUGLAS R. THORN
16                                                         Attorney for Plaintiffs
17
     IT IS SO ORDERED
18
     Dated: March 7, 2019
19
20

21

22                                                     Troy L. Nunley
                                                       United States District Judge
23

24

25

26
27

28


      STIP. & ORDER RE: DEF. ZWICKY’S RESP.                1
30    TO PLS.’ MOT. TO AMEND THE FIRST. AM. COMPL.
